VALVE ASSEMBLY FOR A BATTERY COVER
DETAILED ACTION

Response to Amendment
This Action is in response to communication filed on November 1, 2021. Claims 1-6 have been cancelled. Claims 7, 9, 13 and 15 have been amended. Claims 7-20 are being examined on the merits in this Office action.
2.	Any rejections and/or objections made in the previous Office Action are hereby withdrawn in view of Applicant's amendments or/and arguments

Allowable Subject Matter
Claims 7-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art Devitt (US 4052534), relied on to reject previous claims, does not teach or suggest the newly added limitation “a side cutout provided in both the cylindrical projection and the base” in independent claims 7 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727